


110 HR 5825 IH: Hubbard

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5825
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2008
			Mr. Nunes (for
			 himself, Mr. Costa,
			 Mr. Akin, Mr. Alexander, Mr.
			 Andrews, Mr. Arcuri,
			 Mr. Baca, Mr. Barrett of South Carolina,
			 Mr. Barrow,
			 Mr. Bartlett of Maryland,
			 Mr. Barton of Texas,
			 Ms. Bean, Ms. Berkley, Mr.
			 Berman, Mr. Berry,
			 Mr. Bilbray,
			 Mr. Bilirakis,
			 Mr. Bishop of Utah,
			 Mr. Bishop of Georgia,
			 Mrs. Blackburn,
			 Mr. Blunt,
			 Mr. Boehner,
			 Mr. Bonner,
			 Mrs. Bono Mack,
			 Mr. Boozman,
			 Mr. Boren,
			 Mr. Boswell,
			 Mr. Boustany,
			 Mr. Boyd of Florida,
			 Mrs. Boyda of Kansas,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Brown of South Carolina,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Buchanan,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mr. Buyer,
			 Mr. Calvert,
			 Mr. Camp of Michigan,
			 Mr. Campbell of California,
			 Mr. Cannon,
			 Mr. Cantor,
			 Mrs. Capito,
			 Mr. Cardoza,
			 Mr. Carney,
			 Mr. Carter,
			 Mr. Castle,
			 Mr. Chabot,
			 Mr. Chandler,
			 Mr. Coble,
			 Mr. Cole of Oklahoma,
			 Mr. Conaway,
			 Mr. Cooper,
			 Mr. Cramer,
			 Mr. Crenshaw,
			 Mrs. Cubin,
			 Mr. Cummings,
			 Mr. Davis of Kentucky,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. Tom Davis of Virginia,
			 Mr. Deal of Georgia,
			 Mr. Dent, Mr. Mario Diaz-Balart of Florida,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Donnelly,
			 Mr. Doolittle,
			 Mr. Doyle,
			 Mrs. Drake,
			 Mr. Dreier,
			 Mr. Edwards,
			 Mr. Ehlers,
			 Mr. English of Pennsylvania,
			 Mr. Everett,
			 Ms. Fallin,
			 Mr. Feeney,
			 Mr. Ferguson,
			 Mr. Filner,
			 Mr. Flake,
			 Mr. Forbes,
			 Mr. Fortenberry,
			 Mr. Fossella,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Gallegly,
			 Mr. Gerlach,
			 Mr. Gingrey,
			 Mr. Gohmert,
			 Mr. Gonzalez,
			 Mr. Goode,
			 Mr. Gordon of Tennessee,
			 Mr. Graves,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hall of New York,
			 Mr. Hall of Texas,
			 Mr. Hare, Ms. Harman, Mr.
			 Hastings of Washington, Mr.
			 Hayes, Mr. Heller of
			 Nevada, Mr. Herger,
			 Ms. Herseth Sandlin,
			 Mr. Hinojosa,
			 Mr. Hoekstra,
			 Mr. Holden,
			 Mr. Hunter,
			 Mr. Inslee,
			 Mr. Issa, Mr. Sam Johnson of Texas,
			 Mr. Jones of North Carolina,
			 Mr. Keller of Florida,
			 Mr. Kennedy,
			 Mr. King of New York,
			 Mr. Kingston,
			 Mr. Kirk, Mr. Kline of Minnesota,
			 Mr. Kucinich,
			 Mr. Kuhl of New York,
			 Mr. LaHood,
			 Mr. Lamborn,
			 Mr. Lampson,
			 Mr. Latham,
			 Mr. LaTourette,
			 Mr. Lewis of California,
			 Mr. Lewis of Kentucky,
			 Mr. Linder,
			 Mr. LoBiondo,
			 Ms. Zoe Lofgren of California,
			 Mr. Lucas,
			 Mr. Daniel E. Lungren of California,
			 Mr. Lynch,
			 Mr. Mahoney of Florida,
			 Mr. Marshall,
			 Mr. Matheson,
			 Mr. McCarthy of California,
			 Mr. McCaul of Texas,
			 Mr. McCotter,
			 Mr. McCrery,
			 Mr. McGovern,
			 Mr. McHenry,
			 Mr. McHugh,
			 Mr. McKeon,
			 Mrs. McMorris Rodgers,
			 Mr. McNerney,
			 Mr. Meeks of New York,
			 Mr. Melancon,
			 Mr. Mica, Mr. Michaud, Mrs.
			 Miller of Michigan, Mr. Gary G. Miller
			 of California, Mr. Miller of
			 Florida, Mr. Mitchell,
			 Mr. Moore of Kansas,
			 Mr. Moran of Kansas,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Tim Murphy of Pennsylvania,
			 Mrs. Musgrave,
			 Mrs. Myrick,
			 Mrs. Napolitano,
			 Mr. Neugebauer,
			 Ms. Norton,
			 Mr. Ortiz,
			 Mr. Pastor,
			 Mr. Pearce,
			 Mr. Pence,
			 Mr. Peterson of Minnesota,
			 Mr. Peterson of Pennsylvania,
			 Mr. Pitts,
			 Mr. Platts,
			 Mr. Pomeroy,
			 Mr. Porter,
			 Mr. Price of Georgia,
			 Ms. Pryce of Ohio,
			 Mr. Putnam,
			 Mr. Radanovich,
			 Mr. Ramstad,
			 Mr. Rehberg,
			 Mr. Reyes,
			 Mr. Reynolds,
			 Mr. Rodriguez,
			 Mr. Rogers of Kentucky,
			 Mr. Rogers of Alabama,
			 Mr. Rohrabacher,
			 Mr. Roskam,
			 Ms. Ros-Lehtinen,
			 Mr. Ross, Ms. Roybal-Allard, Mr. Royce, Mr. Ryan
			 of Wisconsin, Mr. Salazar,
			 Mr. Sali, Ms. Loretta Sanchez of California,
			 Mr. Saxton,
			 Mr. Schiff,
			 Mrs. Schmidt,
			 Mr. Scott of Georgia,
			 Mr. Sensenbrenner,
			 Mr. Sessions,
			 Mr. Shays,
			 Mr. Shimkus,
			 Mr. Shuler,
			 Mr. Shuster,
			 Mr. Simpson,
			 Mr. Sires,
			 Mr. Smith of Nebraska,
			 Mr. Snyder,
			 Ms. Solis,
			 Mr. Souder,
			 Mr. Space,
			 Mr. Spratt,
			 Mr. Stearns,
			 Mr. Sullivan,
			 Mr. Tanner,
			 Mrs. Tauscher,
			 Mr. Taylor,
			 Mr. Terry,
			 Mr. Thompson of California,
			 Mr. Thornberry,
			 Mr. Tiberi,
			 Mr. Turner,
			 Mr. Udall of Colorado,
			 Mr. Upton,
			 Mr. Van Hollen,
			 Mr. Walberg,
			 Mr. Walz of Minnesota,
			 Mr. Wamp, Ms. Watson, Mr.
			 Waxman, Mr. Weller of
			 Illinois, Mr.
			 Westmoreland, Mr. Whitfield of
			 Kentucky, Mr. Wilson of
			 Ohio, Mrs. Wilson of New
			 Mexico, Mr. Wilson of South
			 Carolina, Mr. Wolf,
			 Mr. Yarmuth,
			 Mr. Young of Alaska, and
			 Mr. McNulty) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committees on
			 Veterans’ Affairs and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend titles 5, 10, 37, and 38, United States Code, to
		  ensure the fair treatment of a member of the Armed Forces who is discharged
		  from the Armed Forces, at the request of the member, pursuant to the Department
		  of Defense policy permitting the early discharge of a member who is the only
		  surviving child in a family in which the father or mother, or one or more
		  siblings, served in the Armed Forces and, because of hazards incident to such
		  service, was killed, died as a result of wounds, accident, or disease, is in a
		  captured or missing in action status, or is permanently disabled, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Hubbard
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Continued payment of bonuses and similar benefits for
				members of the Armed Forces who receive sole survivorship
				discharge.
					Sec. 3. Availability of separation pay for members of the Armed
				Forces with less than six years of active service who receive sole survivorship
				discharge.
					Sec. 4. Transitional health care for members of the Armed
				Forces who receive sole survivorship discharge.
					Sec. 5. Transitional commissary and exchange benefits for
				members of the Armed Forces who receive sole survivorship
				discharge.
					Sec. 6. Veterans benefits for members of the Armed Forces who
				receive sole survivorship discharge.
					Sec. 7. Unemployment compensation for members of the Armed
				Forces who receive sole survivorship discharge.
					Sec. 8. Preference-eligible status for members of the Armed
				Forces who receive sole survivorship discharge.
					Sec. 9. Effective date.
				
			2.Continued payment
			 of bonuses and similar benefits for members of the Armed Forces who receive
			 sole survivorship discharge
			(a)Effect of sole
			 survivorship dischargeSection 303a(e) of title 37, United States
			 Code, is amended—
				(1)in paragraph (1), by striking A
			 member and inserting (A) Except as provided in paragraph (2), a
			 member;
				(2)by redesignating
			 paragraph (2) as subparagraph (B) of paragraph (1); and
				(3)by
			 inserting after paragraph (1), as so amended, the following new paragraph
			 (2):
					
						(2)(A)If a member of the uniformed services
				receives a sole survivorship discharge, the Secretary concerned—
								(i)shall not require repayment by the
				member of the unearned portion of any bonus, incentive pay, or similar benefit
				previously paid to the member; and
								(ii)may grant an exception to the
				requirement to terminate the payment of any unpaid amounts of a bonus,
				incentive pay, or similar benefit if the Secretary concerned determines that
				termination of the payment of the unpaid amounts would be contrary to a
				personnel policy or management objective, would be against equity and good
				conscience, or would be contrary to the best interests of the United
				States.
								(B)In this paragraph, the term sole
				survivorship discharge means the separation of a member from the armed
				forces, at the request of the member, pursuant to the Department of Defense
				policy permitting the early separation of a member who is the only surviving
				child in a family in which—
								(i)the father or mother or one or more
				siblings—
									(I)served in the armed forces; and
									(II)was killed, died as a result of wounds,
				accident, or disease, is in a captured or missing in action status, or is
				permanently 100 percent disabled or hospitalized on a continuing basis (and is
				not employed gainfully because of the disability or hospitalization);
				and
									(ii)the death, status, or disability did not
				result from the intentional misconduct or willful neglect of the parent or
				sibling and was not incurred during a period of unauthorized
				absence.
								.
				(b)Sense of
			 congressIn light of the
			 extraordinary discretion granted to the Secretary of a military department by
			 statute and policy to continue to pay the unpaid amounts of a bonus, incentive
			 pay, or similar benefit otherwise due to a member of the Armed Forces under the
			 jurisdiction of the Secretary who receives a sole survivorship discharge, it is
			 the sense of Congress that the Secretaries of the military departments should
			 aggressively use such discretion to the benefit of members receiving a sole
			 survivorship discharge.
			3.Availability of
			 separation pay for members of the Armed Forces with less than six years of
			 active service who receive sole survivorship dischargeSection 1174 of title 10, United States
			 Code, is amended—
			(1)by redesignating
			 subsection (i) as subsection (j); and
			(2)by inserting after
			 subsection (h) the following new subsection:
				
					(i)Special rule for
				members receiving sole survivorship discharge(1)A member of the armed forces who receives a
				sole survivorship discharge shall be entitled to separation pay under this
				section even though the member has completed less than six years of active
				service immediately before that discharge. Subsection (e) shall not apply to a
				member who receives a sole survivorship discharge.
						(2)The amount of the separation pay to be paid
				to a member pursuant to this subsection shall be based on the years of active
				service actually completed by the member before the member’s sole survivorship
				discharge.
						(3)In this subsection, the term sole
				survivorship discharge means the separation of a member from the armed
				forces, at the request of the member, pursuant to the Department of Defense
				policy permitting the early separation of a member who is the only surviving
				child in a family in which—
							(A)the father or mother or one or more
				siblings—
								(i)served in the armed forces;
				and
								(ii)was killed, died as a result of wounds,
				accident, or disease, is in a captured or missing in action status, or is
				permanently 100 percent disabled or hospitalized on a continuing basis (and is
				not employed gainfully because of the disability or hospitalization);
				and
								(B)the death, status, or disability did not
				result from the intentional misconduct or willful neglect of the parent or
				sibling and was not incurred during a period of unauthorized
				absence.
							.
			4.Transitional
			 health care for members of the Armed Forces who receive sole survivorship
			 dischargeSection 1145(a)(2)
			 of title 10, United States Code, is amended by adding at the end the following
			 new subparagraph:
			
				(E)A
				member who receives a sole survivorship discharge (as defined in section
				1174(i) of this
				title).
				.
		5.Transitional
			 commissary and exchange benefits for members of the Armed Forces who receive
			 sole survivorship dischargeSection 1146 of title 10, United States
			 Code, is amended—
			(1)by striking
			 The Secretary of Defense and inserting the following:
				
					(a)Benefits for
				members involuntarily separatedThe Secretary of
				Defense
					;
				and
			(2)by adding at the
			 end the following new subsection:
				
					(b)Benefits for
				members receiving sole survivorship dischargeA member of the armed forces who receives a
				sole survivorship discharge (as defined in section 1174(i) of this title) is
				entitled to continue to use commissary and exchange stores and morale, welfare,
				and recreational facilities in the same manner as a member on active duty
				during the two-year period beginning on the later of the following
				dates:
						(1)The date of the
				separation of the member.
						(2)The date on which the member is first
				notified of the members entitlement to benefits under this
				section.
						.
			6.Veterans benefits
			 for members of the Armed Forces who receive sole survivorship
			 discharge
			(a)Housing loan
			 benefitsSection 3702(a)(2)
			 of title 38, United States Code, is amended by adding at the end the following
			 new subparagraph:
				
					(F)Each veteran who was discharged or released
				from a period of active duty of 90 days or more by reason of a sole
				survivorship discharge (as that term is defined in section 1174(i) of title
				10).
					.
			(b)Employment and
			 trainingSection 4211(4) of such title is amended—
				(1)in subparagraph
			 (B), by striking or at the end;
				(2)in subparagraph
			 (C), by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(D)was discharged or released from active duty
				by reason of a sole survivorship discharge (as that term is defined in section
				1174(i) of title
				10).
						.
				(c)Basic
			 educational assistance
				(1)Service on
			 active dutySection 3011(a)(1) of such title is amended—
					(A)in subparagraph
			 (A)(ii), by inserting after service-connected disability, the
			 following: by reason of a sole survivorship discharge (as that term is
			 defined in section 1174(i) of title 10),;
					(B)in subparagraph (B)(ii), by inserting after
			 service-connected disability, the following: by reason of
			 a sole survivorship discharge (as that term is defined in section 1174(i) of
			 title 10),; and
					(C)in subparagraph (C)(iii)(II), by inserting
			 after service-connected disability, the following: by
			 reason of a sole survivorship discharge (as that term is defined in section
			 1174(i) of title 10),.
					(2)Service in the
			 Selected ReserveSection 3012(b)(1) of such title is
			 amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking , or (vi) and inserting , (vi);
			 and
						(ii)by
			 inserting before the period at the end the following: , or (vii) by
			 reason of a sole survivorship discharge (as that term is defined in section
			 1174(i) of title 10); and
						(B)in subparagraph
			 (B)—
						(i)in clause (i), by inserting after
			 service-connected disability, the following: by reason of
			 a sole survivorship discharge (as that term is defined in section 1174(i) of
			 title 10),; and
						(ii)in
			 clause (ii)—
							(I)by striking
			 , or (VI) and inserting , (VI); and
							(II)by inserting before the period at the end
			 the following: , or (VII) by reason of a sole survivorship discharge (as
			 that term is defined in section 1174(i) of title 10).
							7.Unemployment
			 compensation for members of the Armed Forces who receive sole survivorship
			 dischargeSection
			 8521(a)(1)(B)(ii)(III) of title 5, United States Code, is amended by striking
			 hardship, and inserting hardship (including pursuant to a
			 sole survivorship discharge, as that term is defined in section 1174(i) of
			 title 10),.
		8.Preference-eligible
			 status for members of the Armed Forces who receive sole survivorship
			 dischargeSection 2108(3) of
			 title 5, United States Code, is amended—
			(1)in
			 subparagraph (F), by striking and at the end;
			(2)in subparagraph
			 (G), by inserting and at the end; and
			(3)by
			 inserting after subparagraph (G) the following:
				
					(H)a veteran who was discharged or released
				from a period of active duty by reason of a sole survivorship discharge (as
				that term is defined in section 1174(i) of title
				10);
					.
			9.Effective
			 date
			(a)Retroactive
			 effective dateExcept as
			 provided in subsection (b), this Act and the amendments made by this Act shall
			 apply with respect to any sole survivorship discharge granted after September
			 11, 2001.
			(b)Date of
			 enactment effective date for certain amendmentsThe amendments made by sections 4, 6(c), 7,
			 and 8 shall apply with respect to any sole survivorship discharge granted after
			 the date of the enactment of this Act.
			(c)Sole
			 survivorship discharge definedIn this section, the term sole
			 survivorship discharge means the separation of a member from the Armed
			 Forces, at the request of the member, pursuant to the Department of Defense
			 policy permitting the early separation of a member who is the only surviving
			 child in a family in which—
				(1)the father or
			 mother or one or more siblings—
					(A)served in the
			 armed forces; and
					(B)was killed, died as a result of wounds,
			 accident, or disease, is in a captured or missing in action status, or is
			 permanently 100 percent disabled or hospitalized on a continuing basis (and is
			 not employed gainfully because of the disability or hospitalization);
			 and
					(2)the death, status, or disability did not
			 result from the intentional misconduct or willful neglect of the parent or
			 sibling and was not incurred during a period of unauthorized absence.
				
